                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Regan Jordan Wright                                              Docket No. 5:17-CR-177-1FL

                               Petition for Action on Supervised Release

COMES NOW Corey Rich, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Regan Jordan Wright, who, upon an earlier plea of guilty to 18
U.S.C. §§1344(1), 1344(2), and 2, Bank Fraud and Aiding and Abetting, was sentenced by the Honorable
Louise W. Flanagan, U.S. District Judge, on May 24, 2018, to the custody of the Bureau of Prisons for a
term of 2 months. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 60 months.

   Regan Jordan Wright was released from custody on September 7, 2018, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

As a condition of supervision, the defendant was court ordered to pay a $100 special assessment and
$31,626.70 restitution, in payments of $250 a month. The defendant has paid $375 to date, resulting in an
$875.00 arrearage. She has completed the required financial forms given to her by the probation office and
it was determined that she can pay $50 per month.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant be allowed to pay the balance of her criminal monetary penalties in monthly
      installments of $50 per month until the full amount of $31,351.70 is paid in full.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Eddie J. Smith                                   /s/ Corey Rich
Eddie J. Smith                                       Corey Rich
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2540
                                                     Executed On: March 22, 2019
Regan Jordan Wright
Docket No. 5:17-CR-177-1FL
Petition For Action
Page 2
                                     ORDER OF THE COURT

                                28th
Considered and ordered this _________              March
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
